Citation Nr: 1313393	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from August 1953 to June 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April, July, and November 2012, the Board remanded for additional development and due process concerns. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
 
The record indicates that there might be outstanding relevant VA treatment records, specifically those dating prior to 2010.  See August 2006 VA treatment record (referencing 2005 X-ray report); April 2006 VA treatment record (indicating that orthopedic consultation was placed).  As these records are potentially relevant, the records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, proper notice must be provided as to how to establish a claim of service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) has been done.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, ensure that notice has been given as to how to establish a claim of service connection.

2.  Ensure that all outstanding VA treatment records pertaining to the lumbar spine are associated with the file, notably those dating prior to January 3, 2011, to include the reported May 2005 x-ray report, if available.  The record suggests the Veteran has received his treatment through the Fargo VA Health Care System.   If the records are not available, the Veteran should be so informed.  

3.  If additional treatment records are obtained which show treatment or histories pertaining to the low back prior to April 2006, the record should be returned to the August 2012 VA examiner for an addendum opinion.  The examiner must review the newly obtained records.  Based on this review, the examiner should state whether it is at least as likely as not that a low back disorder began in service or is causally related to service, to include the reported in-service fall.  The examiner must provide an explanation for any opinion expressed.  

4.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



